EXHIBIT A
department of health may be enforced pursuant to article 21 of the public health law, and non-compliance
may additionally be deemed a violation pursuant to section 12 of the public health law subject to a civil
penalty ofup to $10,000.


                                                      G I VEN under my hand and the Privy Seal of the

                                                                     State in the City of Albany this

                                                                     twenty-fourth day of June in the year

                                                                     two thousand twenty.




BY THE GOVERNOR


        lvt>· �
       Secretary to the Governor
